Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 1 of 14 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

TARAN COBB,                    )
                               )
     Plaintiff,                )
                               )
v.                             )             Civil Case No.:
                               )
AMERICAN INFRASTRUCTURE )
SERVICES, INC.,                )
                               )
     Defendant.                )
_______________________________/

     PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff TARAN COBB (“Plaintiff” or “Cobb”), files his

Complaint against Defendant, AMERICAN INFRASTRUCTURE SERVICES,

INC. (“Defendant” or “AIS”), and in support he states the following:

                          NATURE OF THE CLAIMS

      1.    This is an action for monetary damages, pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) and

the Florida Civil Rights Act of 1992, Fla. Stat. §§ 760.01 et seq. (“FCRA”), to

redress Defendant’s unlawful employment practices against Plaintiff including

Defendant’s unlawful discrimination, harassment, and retaliation against Plaintiff

because of his race leading to his unlawful termination.




                                         1
 Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 2 of 14 PageID 2




                             JURISDICTION AND VENUE

       2.        This Court has jurisdiction over Title VII claims herein pursuant to 28

U.S.C. §§ 1331 and 1343, as this action involves federal questions regarding

deprivation of Plaintiff’s civil rights under Title VII.

       3.        This Court has supplemental jurisdiction over Plaintiff’s related claims

arising under state law pursuant to 28 U.S.C. §1367(a).

       4.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)

because a substantial part of the events or omissions giving rise to this action,

including Defendant’s unlawful employment practices alleged herein, occurred in

this District.

                                     THE PARTIES

       5.        Plaintiff, Cobb is a citizen of the United States, and is and was at all

times material, a resident of the State of Florida, residing in Lee County, Florida.

       6.        Defendant, American Infrastructure Services, Inc., is a Florida For-

Profit Corporation with its principal place of business in Fort Myers, Florida.

       7.        Defendant does business in this judicial district at 11341 Lindbergh

Blvd, Fort Myers, Florida 33913.

       8.        Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.




                                             2
Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 3 of 14 PageID 3




                      PROCEDURAL REQUIREMENTS

      9.    Plaintiff has complied with all statutory prerequisites to filing this

action.

      10.   On February 10, 2020 Plaintiff timely dual-filed a claim with the Equal

Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”), against Defendant, satisfying the requirements of 42

U.S.C. § 2000e-5(b) and (e), based on race and retaliation.

      11.   Plaintiff’s EEOC Charge was filed within three hundred days after the

alleged unlawful employment practices.

      12.   On September 14, 2020, the FCHR issued Plaintiff his Notice of Rights

as the investigation had been pending for over one hundred and eighty (180) days

without a determination.

      13.   On March 15, 2021 the EEOC issued to Plaintiff his Notice of Right to

Sue, upon request.

      14.   This Complaint was timely filed within one year following Plaintiff’s

receipt of the FCHR’s Notice of Rights and ninety days following Plaintiff’s receipt

of the EEOC’s Notice of Right to Sue.

                           FACTUAL ALLEGATIONS

      15.   Plaintiff is African American.




                                         3
Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 4 of 14 PageID 4




      16.    Plaintiff was hired by Defendant in May 2019 as a Laborer and was

assigned to work under Foreman Frank (last name unknown) (Caucasian).

      17.    In or around October 2019, Defendant temporarily assigned Plaintiff to

work on a different job site under Foreman Gary Stinnett (Caucasian). Mr. Stinnett

immediately began subjecting Plaintiff to racially derogatory and hostile conduct.

      18.    During Plaintiff’s assignment under Mr. Stinnett, Mr. Stinnett

repeatedly used the N-Word toward Plaintiff and the other African American

laborers. For example, Plaintiff and three other African American laborers, Johnny

(last name unknown), Jimmy (last name unknown), and George (last name

unknown), were digging in a trench and asked Mr. Stinnett for assistance. Mr.

Stinnett responded saying he is not a N***** helper. Stunned, Plaintiff and the

laborers asked Mr. Stinnett what he said, and Mr. Stinnett repeated the N-word

saying he is not a N*****’s runner.

      19.    Around early December 2019, the project under Mr. Stinnett was

complete, and Plaintiff was given a new assignment under his original Foreman,

Frank. Frank asked Plaintiff about Mr. Stinnett’s racial discrimination because

Johnny initiated a complaint.         Plaintiff responded by corroborating the

discrimination and escalating his concerns regarding Mr. Stinnett’s racist remarks.

Plaintiff further explained to Defendant that he did not feel safe working around Mr.

Stinnett due to his blatant discriminatory animus.


                                         4
 Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 5 of 14 PageID 5




      20.    Defendant asked Mr. Stinnett about the racial complaint, and Mr.

Stinnett admitted to using the N-word toward African American employees;

however, Defendant failed to take remedial action.

      21.    Shortly after Plaintiff’s protected escalation and Mr. Stinnett’s admitted

discriminatory conduct toward Plaintiff, Defendant again assigned Plaintiff to work

under Mr. Stinnett. Mr. Stinnett proceeded to discriminate and retaliate against

Plaintiff by subjecting Plaintiff to hostile and disparate treatment, including

repeatedly calling him a “fucking dumbass” and several other swear words.

      22.    As a result of Defendant’s continued discrimination and failure to take

remedial action, Plaintiff obtained legal counsel.       Plaintiff’s counsel notified

Defendant of his representation and re-escalated Plaintiff’s concerns of

discrimination and retaliation.

      23.    In retaliation for Plaintiff’s protected activity, Defendant involuntarily

removed Plaintiff from all job assignments and required Plaintiff to report to the

office every day for assignment to a job site for that day only. No one else was

required to report to the office in this manner.

      24.    Then, Defendant willfully attempted to circumvent Plaintiff’s legal

representation. Head Supervisor, Richard Dardas (Caucasian), took Plaintiff out of

work specifically to discuss Plaintiff’s claims and asked where Plaintiff was headed

with everything. Plaintiff reiterated that he is represented and instructed Defendant


                                           5
 Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 6 of 14 PageID 6




to contact his counsel. Mr. Dardas told Plaintiff that he would rather deal with

Plaintiff than deal with counsel, further demonstrating that Defendant was

intentionally attempting to circumvent Plaintiff’s legal representation. Plaintiff

again directed Defendant to contact his counsel.

      25.    Defendant continued to discriminate and retaliate against Plaintiff for

his protected activity by issuing Plaintiff a write up for allegedly being on his phone.

By contrast, Defendant permitted Plaintiff’s Caucasian counterparts to openly be on

their phones without reprimand. Then, Defendant reassigned Plaintiff to work with

the only African American Foreman because of his race.

      26.    Days later, Defendant further demonstrated its discriminatory and

retaliatory intent to take adverse action against Plaintiff by preemptively preparing

to reprimand Plaintiff for a no call no show before his shift was scheduled to begin.

      27.    Plaintiff reported the ongoing discrimination in retaliation via email to

Human Resources, and Defendant received notice of Plaintiff’s EEOC complaint.

In response, Defendant retaliated by removing Plaintiff from laborer assignments in

the field and instead assigning Plaintiff to only garbage duty at the shop. None of

Plaintiff’s counterparts were assigned this demeaning task. Not only was the new

assignment less prestigious, but also, this assignment adversely impacted Plaintiff’s

pay because he was an hourly employee and received 10 hours less per week

working in the shop as compared to working on a job site.


                                           6
Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 7 of 14 PageID 7




      28.    Defendant then issued Plaintiff two more write ups.

      29.    Plaintiff disputed the write ups and refused to sign them as permitted

by policy. In response, Defendant sent Plaintiff home and refused to provide

Plaintiff an answer regarding his employment status.

      30.    Days later, Defendant terminated Plaintiff under the pretext of a

temporary layoff.

      31.    This “temporary” layoff proved to be permanent as Defendant hired

numerous new employees, including less qualified candidates who lacked prior

experience, into the positions previously held by the “temporarily” laid off

employees, including Plaintiff, instead of reinstating the laid off employees.

      32.    Furthermore, Defendant has pattern and practice of racially

discriminatory conduct that is severe and pervasive. For example, Supervisor, Bryan

(Caucasian), told John Fish and Foreman Tim (Caucasian) that African American

laborers are just diggers and directed them to not teach African American laborers

any other tasks.

      33.    Also, Supervisor John Williams (Caucasian), segregated his

subordinates on the job site and subjected African American employees to

derogatory and belittling comments but did not speak to Caucasian employees in the

same demeaning manner.




                                          7
Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 8 of 14 PageID 8




      34.    Additionally, Defendant terminated two African American employees

for not having valid Driver’s Licenses while permitting a Caucasian employee to

work for numerous months without a valid Driver’s License.

      35.    Defendant also referred to his Mexican subordinates as “wetbacks and

beaners.” Unlike when Mr. Stinnett engaged in discrimination against African

American employees, Defendant took swift remedial action and terminated Mr.

Stinnett based on his conduct toward Hispanic employees – which further

demonstrates Defendant’s discriminatory animus toward African American

employees.

      36.    Defendant has a history of retaliation against minority employees. For

example, Defendant terminated Richard (last name unknown)/(African American)

shortly after he provided a witness statement corroborating Mr. Stinnett’s

discriminatory conduct; terminated Aaron Little (African American) shortly after he

reported that Defendant was paying a lesser qualified Caucasian new hire a

significantly higher hourly rate than more tenured, more qualified African American

employees; and terminated Ronnie (last name unknown)/(African American) as part

of the purported layoff shortly after he reported Caucasian Supervisor, Jeff, for

swearing at and degrading African American employees.

      37.    Plaintiff has been damaged by Defendant’s illegal conduct.




                                         8
 Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 9 of 14 PageID 9




      38.    Defendant’s conduct was willful, malicious, and done with reckless

disregard for Plaintiff’s federally protected rights.

      39.    Plaintiff has had to retain the services of undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.

                                   Count I:
               Race Based Discrimination in Violation of Title VII

      40.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1- 39 above.

      41.    At all times relevant to this action, Plaintiff was in a protected category

under Title VII because of his race, African American.

      42.    Defendant is prohibited under Title VII from discriminating against

Plaintiff because of his race with regard to discharge, employee compensation, and

other terms, conditions, and privileges of employment.

      43.    Defendant violated Title VII by discharging and discriminating against

Plaintiff based on his race.

      44.    Defendant intentionally discriminated against Plaintiff on the basis of

his race.

      45.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Title VII, Plaintiff has suffered and continues

to suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment, stress
                                            9
Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 10 of 14 PageID 10




and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which he is entitled to an award of monetary damages and other relief.

      46.     Defendant’s unlawful conduct in violation of Title VII was outrageous

and malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling him to an award of exemplary and/or

punitive damages.

                                      Count II:
                         Retaliation in Violation of Title VII

      47.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1- 39 above.

      48.     Plaintiff engaged in protected activity under Title VII while employed

by Defendant.

      49.     Defendant engaged in intentional retaliation against Plaintiff for his

participation in protected activity.

      50.     Defendant’s conduct violated Title VII.

      51.     Defendant’s discriminatory conduct, in violation of Title VII, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which he is entitled

to damages.


      52.     As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Title VII, Plaintiff has suffered and continues


                                            10
Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 11 of 14 PageID 11




to suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which he is entitled to an award of monetary damages and other relief.

      53.    Defendant’s unlawful conduct in violation of Title VII was outrageous

and malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling him to an award of exemplary and/or

punitive damages.

                                 Count III:
              Race Based Discrimination in Violation of the FCRA

      54.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1- 39 above.

      55.    At all times relevant to this action, Plaintiff was in a protected category

under the FCRA because of his race, African American.

      56.    Defendant is prohibited under the FCRA from discriminating against

Plaintiff because of his race with regard to discharge, employee compensation, and

other terms, conditions, and privileges of employment.

      57.    Defendant violated the FCRA by discharging and discriminating

against Plaintiff based on his race.

      58.    Defendant intentionally discriminated against Plaintiff on the basis of

his race.
                                           11
Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 12 of 14 PageID 12




      59.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which he is entitled to an award of monetary

damages and other relief.

      60.    Defendant’s unlawful conduct in violation of the FCRA was outrageous

and malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling him to an award of exemplary and/or

punitive damages.

                                     Count IV:
                       Retaliation in Violation of the FCRA

      61.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in paragraphs 1- 39 above.

      62.    Plaintiff engaged in protected activity under the FCRA when he raised

concerns about Defendant’s discriminatory behavior.

      63.    Defendant intentionally retaliated against Plaintiff for engaging in

protected activity.

      64.    As a direct and proximate result of Defendant’s unlawful and retaliatory

conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as
                                           12
Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 13 of 14 PageID 13




well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and

self-confidence, and emotional pain and suffering, for which Plaintiff is entitled to

an award of monetary damages and other relief.

      65.    Defendant’s unlawful conduct in violation of the FCRA was outrageous

and malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in the amount to be proved at trial,

punitive damages, and prejudgment interest thereon;

      b)     Granting Plaintiff costs and an award of reasonable attorneys’ fees

(including expert witness fees); and

      c)     Award any other and further relief as this Court deems just and proper.

                                  JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.




                                          13
Case 2:21-cv-00378-JLB-MRM Document 1 Filed 05/13/21 Page 14 of 14 PageID 14




                                   Respectfully Submitted:

                                   /s/ Zane A. Herman
                                   Zane A. Herman
                                   Florida Bar No.: 120106
                                   Spielberger Law Group
                                   4890 W. Kennedy Blvd., Suite 950
                                   Tampa, Florida 33609
                                   T: (800) 965-1570 ext. 105
                                   F: (866) 580-7499
                                   Zane.herman@spielbergerlawgroup.com

                                   Counsel for Plaintiff




                                     14
